                    Case 19-10953-CSS    Doc 6-3   Filed 05/01/19   Page 1 of 6




                                          EXHIBIT C

                                        Tran Declaration




DOCS I.,A:321311.2 50045/001
                  Case 19-10953-CSS              Doc 6-3       Filed 05/01/19        Page 2 of 6




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


 In re:                                                               Chapter 11

 KONA GRILL,INC., et al.,i                                            Case No. 17-12100(LSS)


                                     Debtors                          (Joint Administration Requested)


             DECLARATION OF KATHRYN TRAN IN SUPPORT OF
           THE DEBTORS' APPLICATION FOR ENTRY OF AN ORDER
       PURSUANT TO 28 U.S.C.§ 156(c)(I) APPROVING THE RETENTION
     AND APPOINTMENT OF EPIQ CORPORATE RESTRUCTURING,LLC AS
   THE CLAI1ViS AND NOTICING AGENT TO THE DEBTORS,EFFECTIVE NUNC
   PRO TUNC TO THE PETITION DATE,AND (II) GRANTING RELATED RELIEF


          Kathryn Tran, hereby declares, under penalty of perjury, as follows:

          1.     I am a Director ofEpiq Corporate Restructuring,LLC("Epiq"), and I am authorized

to make and submit this declaration on behalf of Epiq. This declaration is submitted in support of

the Debtors'Applicationfog Entry ofan Order Pursuant to 28 U.S.C. ~ 156(c)(I) Approving the

Retention and Appointment of Epiq CoNpo~ate Rest~^uctuNing, LLC as the Claifns and Noticing

Agent to the Debtors, Effective Nunc Pro Tunc to the Petztion Date, and (II) GNanting Related

Relief(the "A~plication") to which this declaration is attached. The statements contained herein

are based upon personal knowledge.




  The Debtors and the last four digits of their• respective taxpayer identification numbers include: Kona Grill, Inc.
   (6690); Kona Restaut•ant Holdings, Inc. (6703); Kona Sushi, Inc. (4253); Kona Macadamia, Inc. (2438); Kona
    Texas Restaurants, Inc.(4089); Kona Grill International Holdings, Inc.(1841); Kona Baltimore, Inc.(9163); Kona
    Grill International, Inc.(791 l); and Kona Grill Puerto Rico, Inc.(7641). The headquarters and service address for
   the above-captioned Debtors is 15059 North Scottsdale Road, Suite 300, Scottsdale, Arizona 85254.




DOCS LA:32131 12 50045/001
                  Case 19-10953-CSS              Doc 6-3      Filed 05/01/19        Page 3 of 6




         2.       As agent and custodian of the Court2 records pursuant to 28 U.S.C. § 156(c), Epiq

will perform at the request ofthe Clerk the noticing and claims services specified in the Application

and the Services Agreement. In addition, at the Debtors' request, Epiq will perform such other

claims and noticing services specified in the Application.

         3.       Epiq represents, among other things, the following:

                  a.        Epiq neither holds nor represents any interest adverse to the Debtors'
                            estates in connection with any matters for which Epiq will be employed;

                  b.        I am not related or connected to and,to the best of my knowledge, no other
                            professional of Epiq is related to or connected to any United States
                            Bankruptcy Judge for the District of Delaware or the United States Trustee
                            or to any employee in the offices thereof;

                  c.        Epiq will not consider itself employed by the United States government
                            and shall not seek .any compensation from the United States government
                            in its capacity as the Claims and Noticing Agent in these chapter 11 cases;

                  d.        by accepting employment in these chapter 11 cases, Epiq waives any rights
                            to receive compensation from the United States government;

                  e.        in its capacity as the Claims and Noticing Agent in these chapter 11 cases,
                            Epiq will not be an agent ofthe United States and will not act on behalf of
                            the United States;

                  f.        Epiq will not employ any past or present employees of the Debtors in
                            connection with its work as the Claims and Noticing Agent in these
                            chapter 11 cases;

                  g.        in its capacity as the Claims and Noticing Agent in these chapter 11 cases,
                            Epiq will not intentionally misrepresent any fact to any person;

                  h.        Epiq shall be under the supervision and control of the Clerk's office with
                            respect to the receipt and recordation of claims and claim transfers; and

                            none of the services provided by Epiq as the Claims and Noticing Agent
                            shall be at the expense of the Clerk's office.




'-   Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Application.



DOCS LA:321311.2 5004/001                                3
                   Case 19-10953-CSS        Doc 6-3     Filed 05/01/19     Page 4 of 6




         4.       In connection with the preparation of this declaration, I caused to be submitted for

review by our conflicts system the names of all known potential parties in interest (the "Potential

Parties in Interest") in these cases. The list. of Potential Parties in Interest was provided by the

Debtors is attached hereto as Schedule 1, and included the Debtors,the Debtors' current and former

directors and officers, significant stockholders, secured creditors, top 35 unsecured creditors, and

other parties. The results of the conflicts check were compiled and reviewed by employees of

Epiq, under my supervision. To the extent that Epiq's conflicts check has revealed that certain

Potential Parties in Interest were current or former clients of Epiq within the past three years, these

parties have been identified on the Client Match List, annexed hereto as Schedule 2. At this time,

Epiq is not aware of any relationship that would present a disqualifying conflict of interest. Epiq

currently serves, or in the past may have served, in a neutral capacity as claims, noticing, balloting,

and/or solicitation agent for these parties or related parties. However,given Epiq's neutral position

as claims and noticing agent or administrative advisor in the listed-parties' cases, or any other

cases, Epiq does not view such relationships as real or potential conflicts. Further, to the best of

my knowledge, any such relationship is completely unrelated to these chapter 11 cases.

Accordingly, to the best of my knowledge, Epiq and each of its employees are "disinterested

persons," as that term is defined- in section 101(14) of the Bankruptcy Code, and neither Epiq

nor any of its employees hold or represent an interest adverse to the Debtors' estates related to

any matter for which Epiq will be employed.

         5.       To the best of my knowledge, neither Epiq nor any of its personnel have any

relationship with the Debtors that would impair Epiq's ability to serve as Claims and Noticing

Agent. Epiq may have relationships with certain of the Debtors' creditors as vendors or in

connection with cases in which Epiq serves or has served in a neutral capacity as claims and.




DOGS LA:32131 1.2 50045/001                        4
                 Case 19-10953-CSS        Doc 6-3    Filed 05/01/19     Page 5 of 6




noticing agent for another chapter 11 debtor. To the best of my knowledge, such relationships

are completely unrelated to these chapter 11 cases. Epiq's personnel may have relationships

with some of the Debtors' creditors or other parties in interest. To the best of my knowledge,

however, such relationships, to the extent they exist, are of a personal financial nature and

completely unrelated to these chapter 11 cases. Epiq has, and will continue to represent clients

in matters unrelated to these chapter 11 cases. In addition, Epiq has had, and will continue to

have, relationships in the ordinary course of its business with certain vendors, professionals, and

other parties in interest that may be involved in the Debtors' cases in matters unrelated to these

cases.

          6.    Epiq shares a corporate parent with certain companies that provide integrated

technology products and services to the legal profession for electronic discovery, class action

settlements, financial transactions, chapter 7 and 13 bankruptcy, litigation, and regulatory

compliance. Given the legal and operational separateness of Epiq from its affiliates and the

administrative nature of the services performed by such companies, Epiq does not believe that a

conflict would arise solely from any relationship or claim of an Epiq affiliate or its corporate

parent.

          7.    If any new facts or relationships are discovered, Epiq will supplement its

disclosure to the Court.

          8.    In performing the services ofthe Claims and Noticing Agent, Epiq will charge the

Debtors the rates set forth in the Services Agreement.

          9.    Prior to the Petition Date, the Debtors provided Epiq a retainer in the amount of

$25,000. Epiq seeks to first apply the retainer to all prepetition invoices, which retainer shall be

replenished to the original retainer amount, and thereafter, Epiq may hold such retainer under the




DOCS LA3213112 X0045/001                         5
               Case 19-10953-CSS         Doc 6-3     Filed 05/01/19       Page 6 of 6




Services Agreement during these chapter 11 cases as security for the payment offees and expenses

incurred under the Services Agreement.

       10.     Epiq will comply with all requests of the Clerk's office, including the Claims

Agent Protocol and the guidelines promulgated by the Judicial Conference of the United States

for the implementation of 28 U.S.C. § 156(c).

       11.     The services provided by ~piq will be administrative in nature, and Epiq will not

provide services in the_ nature of legal representation and/or advice to the Debtors.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct to the best of my knowledge, information, and belief.




 Executed on Apri130,?019

                                                   EPIQ CORPORATE RESTRUCTURING,LLC



                                                   ~~~athryn Trap, Direet~,;-~`~
                                                                       ~~
